Citation Nr: 9929933	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  97-10 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder, claimed as a residual of exposure to 
mustard gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
San Diego Regional Office (RO) March 1995 rating decision 
which denied service connection for a respiratory disorder, 
claimed as a residual of exposure to mustard gas.

By December 1991 rating decision, the RO denied the veteran's 
claim for service connection for a respiratory disorder, 
claimed as a residual of exposure to mustard gas.  He did not 
initiate a timely appeal of the RO decision and it became 
final.  38 U.S.C.A. § 7105.  A previously denied claim may 
not be reopened in the absence of new and material evidence.  
38 U.S.C.A. § 5108.  However, in the March 1995 rating 
decision, it appears that the RO did not specifically address 
the issue of whether new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for a respiratory disorder, claimed as a residual 
of exposure to mustard gas, but rather addressed the issue 
entirely on the merits.

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that the Board does not have jurisdiction to consider a 
claim which has been previously adjudicated unless new and 
material evidence has been submitted.  Thus, as a preliminary 
matter, the Board must first determine whether new and 
material evidence has been submitted before proceeding to 
decide a case on the merits, irrespective of the RO 
determination in that regard.  Barnett v. Brown, 8 Vet. App 1 
(1995).  Accordingly, the issue currently in appellate status 
is as set forth on the title page of this decision.

While the Board now considers the veteran's claim of service 
connection for a respiratory disorder, claimed as a residual 
of exposure to mustard gas, on grounds different from the RO, 
he has not been prejudiced by this action.  First, the RO, in 
considering the claim on its merits, actually accorded the 
veteran greater consideration than was warranted under the 
circumstances.  Second, the April 1995 cover letter which 
accompanied the March 1995 rating decision shows that the 
veteran was furnished with VA Form 4107 which advised him of 
his procedural and appellate rights.  Third, by letters in 
December 1995 and September 1996, the RO explained to the 
veteran, in clear fashion, the concept of finality and the 
legal requirements for reopening his previously denied claim 
for service connection.  Thus, he was on notice of the 
substance of the governing law and regulations pertaining to 
his claim, and he has not been prejudiced by the actions of 
the RO or the Board in this case.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Subsequent to the issuance of the last supplemental statement 
of the case, statements from the veteran, as well as copies 
of an article and excerpts from books, were associated with 
the claims folder.  The RO did not issue a supplemental 
statement of the case; however, as the veteran waived initial 
consideration of this evidence by the RO, the provisions of 
38 C.F.R. § 20.1304(c) have been satisfied.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for a respiratory disorder, claimed as a residual of exposure 
to mustard gas, in December 1991; he was notified of the 
denial by letter in January 1992 and did not file a timely 
appeal.

2.  Additional evidence submitted since the December 1991 
rating decision bears directly on the issue of whether the 
veteran's a respiratory disorder, claimed as a residual of 
exposure to mustard gas, is related to his service, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the RO denied service connection for 
a respiratory disorder, claimed as a residual of exposure to 
mustard gas, in December 1991 is new and material, and the 
claim for this benefit is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his respiratory disorder is the 
result of his participation in tests which involved mustard 
gas and Lewisite in 1943.  He further contends that he was 
exposed to mustard gas during the Battle of the Bulge in 
December 1944, and that he has submitted new and material 
evidence to warrant a reopening of his claim of service 
connection for a respiratory disorder.

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Exposure to the specified vesicant agents during active 
military service under the circumstances described below, 
together with the subsequent development of any of the 
indicated conditions, is sufficient to establish service 
connection for that condition: (1) Full-body exposure to 
nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers; Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin; (2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease; and (3) Full-body exposure to nitrogen 
mustard during active military service together with the 
subsequent development of acute nonlymphocytic leukemia.  
38 C.F.R. § 3.316(a) (1998).

Service connection under this section will not be established 
if the claimed condition is due to the veteran's own willful 
misconduct or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. 
§ 3.316(b).

After notification of an initial review and determination by 
the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  Where new and material evidence is 
presented as to a claim previously disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
This definition of new and material evidence has recently 
been endorsed by the U.S. Court of Appeals for the Federal 
Circuit.  See Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).

In December 1991, the RO denied the veteran's claim for 
service connection for a respiratory disorder, claimed as a 
residual of exposure to mustard gas.  In denying service 
connection, the RO indicated that the record did not confirm 
that the veteran had been exposed to mustard gas during his 
period of service.  It also indicated that the evidence did 
not show that he had any of the disabilities for which 
service connection could be granted as secondary to mustard 
gas exposure.

The relevant evidence of record at the time of the December 
1991 rating decision included the veteran's service medical 
records which reveal no report or clinical finding of any 
respiratory disorder.  His December 1945 service separation 
medical examination report shows that a clinical evaluation 
of his lungs revealed normal findings.  X-ray examination of 
his chest revealed no significant abnormality.  His service 
separation qualification record, WD-AGO Form 100, shows that 
he served as a rifleman (paratrooper), assigned to the 508th 
Parachute Infantry Regiment in the European Theater.  

Medical records prepared for reserve purposes show that 
clinical evaluation of his lungs and chest revealed normal 
findings at the time of medical examination in February 1958 
and August 1963.  In the accompanying Reports of Medical 
History, he indicated that he had not had asthma, shortness 
of breath, pain or pressure in his chest, or a chronic cough.

A private medical record, dated in November 1979, shows that 
the veteran was diagnosed as having pulmonary fibrosis.

Private medical report, dated in September 1984, includes 
information that the veteran claimed he had symptomatology 
based on exposure to toxic chemicals during a period of 
civilian employment when he was breathing chemicals, and that 
some "spots" had been found on his lungs.  (It was reported 
that the chemical was apparently menthylene chloride, used 
for stripping wood, and that it turned to phosgene gas when 
the sun hit it or it was heated.) 

A November 1985 Social Security Administration (SSA) 
decision, shows that the veteran reported that he was unable 
to work, in part, because he had bad lungs.  The decision 
reveals that he was awarded SSA disability benefits due to 
problems with his legs and arms.

Relevant evidence added to the record since the RO December 
1991 rating decision includes July 1994 correspondence from 
an official of the U.S. Army Chemical and Biological Defense 
Command (CBDCOM), responding to an RO request for 
verification of whether the veteran had been exposed to 
mustard gas during his period of service.  CBDCOM informed 
the RO that it did not maintain records or old personnel 
files searchable by name or service number.  It also 
indicated that additional information, such as a detailed 
statement about the veteran's experience with mustard gas, 
along with his DD-214 or W 100 Form, would be necessary for 
an additional search.

In February 1995, additional correspondence was received from 
CBDCOM in response to the RO's having forwarded the 
information requested in the prior July 1994 correspondence.  
CBDCOM informed the RO that it was unable to confirm or deny 
the veteran's alleged exposure to mustard gas during World 
War II, but it indicated that during basic training he would 
have received 7 hours of training on chemical warfare, 
including gas chamber exposure to tear gas, and if a second 
entry into the gas chamber was made, chlorine may have been 
used.  CBDCOM also indicated that it was a common practice to 
conduct a "surprise" aerial attack on trainees either in 
bivouac or on the march, and that this involved tear gas, 
screening smoke or, at times, "plain water."  

Private medical records from 1995 show that the veteran had 
evidence of overexpanded lung compatible with pulmonary 
emphysema.  Dr. B. Rattidham stated in May 1995 that the 
veteran had "a long standing history of pulmonary emphysema 
which was probably caused by mustard gas and phosgene gas."

In September 1995, correspondence from the Commanding Officer 
of the 82nd Airborne Division, located at Ft. Bragg, in 
response to the veteran's request to verify whether he had 
been exposed to mustard gas during service, it was indicated 
that the Division maintained no records from the war years, 
and that it did not have any way of showing what testing or 
training took place.

At his March 1997 hearing, the veteran testified that he 
participated in tests which involved mustard gas and Lewisite 
during his training at Camp McCall, Fort Bragg, in 1943, and 
indicated that he was ordered not to discuss the testing.  He 
reported that nothing about the testing was placed in his 
military records, but that someone from C Company had written 
down the results of the testing.  He also reported that he 
was exposed to mustard gas as part of F Company during the 
Battle of the Bulge on December 27; that mustard gas grenades 
were found on the bodies of dead German soldiers; and that he 
inhaled mustard gas after one of the grenades was activated 
in his presence.  He further indicated that he had pulmonary 
emphysema and frequently experienced shortness of breath.  
His wife testified that he experienced difficulties coughing 
and breathing.

At the March 1997 hearing, the veteran also submitted copies 
of excerpts from "The Devil's Tale", which included stories 
about the 508 Parachute Infantry Regiment and 82nd Airborne 
Division during World War II.  It was noted in the excerpts 
that gas masks were issued on December 27th because mustard 
gas grenades were found on the bodies of dead German 
soldiers.  It was further noted that F Company had 
participated in a counterattack against German forces.

A VA spirometry report, dated in March 1997, shows that the 
veteran's vital capacity and ventilation mechanics were 
normal, and that restrictive lung disease was ruled out.

On VA medical examination in April 1997, the veteran reported 
that he experienced shortness of breath, and that he had a 
cough with expectoration.  Examination of his chest did not 
reveal any dyspnea, prolonged expiration or wheezing.  His 
percussion note was slightly hyper-resonant and his 
respiration rate was 14.  X-ray examination of his chest 
revealed an infiltrate.  The impression was chemical 
bronchiolitis.

On VA pulmonary function testing in May 1997, the veteran had 
increased lung volumes, consistent with overinflation 
associated with obstructive lung disease.

By May 1997 addendum, the VA examiner who prepared the April 
1997 VA examination report indicated that the veteran's 
Diffusion Capacity of the Lung for Carbon Monoxide had 
decreased.

By June 1997 addendum, the same VA examiner indicated that 
mustard gas and methylene chloride both caused bronchiolitis.  
He further indicated that the veteran's chest X-rays and 
pulmonary function tests were consistent with a diagnosis of 
bronchiolitis.  The examiner then reported that the veteran's 
bronchiolitis was related to exposure to mustard gas and 
methylene chloride.

In August 1997 correspondence CBDCOM informed the RO that it 
did not have personnel or medical records of the veteran, and 
that it did not have any information which supported his 
claim.

In August 1997, correspondence was received from an official 
of the U.S. Army Military History Institute, showing that a 
detailed search had not found any evidence that the 508th 
Parachute Infantry Regiment was exposed to mustard gas 
grenades in late December 1944, and that mustard gas was not 
used by the Germans in combat.

In a March 1998 correspondence, the Chief of Staff of the Bay 
Pines VA Medical Center (MC) advised the veteran that it was 
important for him to clearly state the evidence that he had 
regarding exposure to mustard gas.  He also indicated that he 
hoped that the veteran's sacrifices would be recognized.  

In March 1998, the veteran submitted a copy of a newspaper 
article wherein it was noted that the Bay Pines VAMC treated 
former serviceman based on their exposure to mustard gas in 
experiments to test a new kind of protective clothing for the 
navy toward the end of World War II.  

In July 1999, the veteran submitted a copy of another 
newspaper article, reporting that Nazi officers had used 
poison gas on French citizens four days after the allies 
landed at Normandy in June 1944.  He also submitted copies of 
excerpts from a book, "The Trial of the Fox", which noted 
an American initiative to sanitize Nazi files and documents 
which related to senior NATO generals.

Based on the foregoing, the Board finds that the veteran has 
presented new and material evidence to warrant a reopening of 
his claim for service connection for a respiratory disorder, 
claimed as a residual of exposure to mustard gas.  As 
reported earlier, the RO denied the claim in December 1991, 
in part, because there was no evidence that he had any of the 
disabilities for which service connection could be granted as 
secondary to exposure to mustard gas.  However, evidence 
received since that decision includes private medical 
records, dating from 1995, suggesting that that he had 
pulmonary emphysema which was "probably caused by mustard 
gas and phosphene gas."  It is observed that emphysema is 
one of the conditions listed in 38 C.F.R. § 3.316, and is 
therefore subject to presumptive service connection on the 
basis of full-body mustard gas exposure.  As such, these 
medical records undermine part of the basis for the 1991 
denial, namely that there was no evidence that the veteran 
had any of the disabilities for which service connection may 
be granted as secondary to exposure to mustard gas.  Thus, 
the evidence received since the 1991 rating decision is new 
and material, and it must be considered in order to fairly 
decide the merits of the claim.  Thus, the veteran's claim of 
service connection for a respiratory disorder, claimed as a 
residual of exposure to mustard gas, is reopened, and a de 
novo review of the entire evidence of record is warranted.

Having determined that new and material evidence has been 
submitted to reopen the claim for service connection for a 
respiratory disorder, claimed as a residual of exposure to 
mustard gas, the Board finds that additional action by the RO 
is now required before it adjudicates the claim.  


ORDER

New and material evidence having been submitted, the claim of 
service connection for a respiratory disorder, claimed as a 
residual of exposure to mustard gas, is reopened.


REMAND

The Court has held that, under 38 C.F.R. § 3.316, a lay 
assertion of exposure to mustard gas, unless inherently 
incredible, relieves the claimant of the burden of providing 
medical evidence of a nexus between a current disability and 
the claimed in-service exposure to mustard gas.  Pearlman v. 
West, 11 Vet. App. 443 (1998).  In this case, the veteran has 
testified that he was exposed to mustard gas during his 
period of service, and the record contains a diagnosis of 
emphysema.  Therefore, his claim of service connection for a 
respiratory disorder, claimed as a residual of exposure to 
mustard gas, is well grounded, and VA has a duty to assist 
him in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).

Veterans Benefits Administration (VBA) Circular 21-95-4 
states that the U.S. Army conducted research into the effects 
of chemical warfare on individuals dating from World War II 
until 1975; the projects in the program included the use of 
mustard gases and other types of chemicals.  Prior to the 
early 1950s, information concerning an individual's 
participation in any kind of testing by the Army was placed 
into his service medical records, which were stored at the 
National Personnel Records Center (NPRC).  In addition, 
through a study by VA's Epidemiology Service, a list of 
participants in mustard gas testing/training in the Army is 
available.  VBA Circular 21-95-4, Appendix B.  VA 
Adjudication Procedural Manual M21-1 provides that the RO 
should inquire of VA Central Office whether the name of a 
veteran alleging exposure to mustard gas appears on the list 
of Army and Navy volunteers who participated in testing 
between August 1943 and October 1945.  M21-1, Part 3, Section 
5.18(c)(d).

In this case, while the RO has contacted CBDCOM and the U.S. 
Army Military History Institute, they were unable to verify 
that the veteran was exposed to mustard gas during his period 
of service; however, it does not appear that the RO contacted 
the NPRC to see if the veteran had any additional service 
medical records which might show that he participated in 
mustard gas testing.

In addition, of record is an August 1995 telephonic contact 
which shows that the RO contacted the VA Central Office to 
ascertain whether veteran's name appeared on the list of 
personnel who were subjected to chemical weapons testing.  
However, the employee at the VA Central Office informed the 
RO that she was unable to locate the veteran's name.  The 
Board finds that clarification is required, as it is unclear 
whether the veteran's name was not on the VA Central Office 
list or could not be found by the employee who spoke with the 
RO over the telephone.  As such, a written inquiry to the VA 
Central Office regarding whether the veteran's name is on 
this list will clarify this matter and ensure that the RO has 
fully complied with M21-1, Part 3, Section 5.18 and VA's duty 
to assist.

In light of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should contact NPRC and ask 
whether there are any records available 
which may assist in verifying the 
veteran's claim of exposure to mustard 
gas or other hazardous chemicals.  This 
request should include a summary of the 
veteran's unit and location assignments.  
The RO should also specifically request 
copies of any records from Camp McCall, 
North Carolina, dated in 1943.  If such 
records are no longer available, that 
fact and all efforts to comply with this 
request for additional records should be 
documented in the claims folder.

2.  The RO should inquire of VA Central 
Office whether the veteran's name appears 
on the list of personnel who participated 
in mustard gas testing during the period 
claimed by the veteran.  The request 
should be in writing, and the response 
should be clearly documented in the 
veteran's claims folder.  The RO should 
also ensure that all other development 
mandated by M21-1, Part 3, Section 5.18 
is undertaken.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
above foregoing development has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  The RO should then readjudicate the 
veteran's claim of service connection a 
for a respiratory disorder, claimed as a 
residual of exposure to mustard gas, 
pursuant to 38 C.F.R. § 3.316.

If the benefit remaining on appeal is not granted, the RO 
should issue a supplemental statement of the case and provide 
the veteran and his representative an opportunity to respond.  
The case should then be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

